Collins, J.,
delivered the opinion of the Court.
This is an application by Leroy Steward for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted of second degree murder and sentenced in January, 1956, to five years in the Maryland Penitentiary.
Petitioner contends that he was beaten by the police and as a result a certain statement was obtained from him. The fact that a statement or confession was improperly obtained can be raised on appeal but not on habeas corpus. Randall v. Warden, 208 Md. 667, 119 A. 2d 712.
Petitioner further contends that the shooting was accidental and the evidence was not sufficient to convict him. The sufficiency of evidence cannot be raised on habeas corpus. Davis v. Warden, 208 Md. 675, 119 A. 2d 365.

Application denied, with costs.